Citation Nr: 1607632	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in February 2008 and September 2008 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran testified at a Board hearing at the RO before the undersigned in June
2011.  This transcript has been associated with the file.

A power of attorney, executed on either VA Form 21-22 or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2015).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions.  38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  A representative wishing to withdraw representation subsequent to certification of an appeal to the Board must submit a motion of withdrawal with the Board, showing good cause for the withdrawal.  38 C.F.R. § 20.608 (2015).

The Veteran's attorney, Kenneth L. LaVan, filed a motion in August 2015 to withdraw as the Veteran's representative, pursuant to 38 C.F.R. § 20.608.  As good cause for this motion, the attorney indicated that various factors made continued representation impractical or otherwise unethical.  38 C.F.R. § 20.608(b)(2).  A copy of the motion was also sent to the Veteran.  As the motion has been granted by the Board, the Veteran is recognized as proceeding pro se in this appeal, on his own behalf.  Furthermore, as one claim is being granted and the remaining claims on appeal must be remanded for other reasons, he may choose to designate a new representative on remand.

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his service-connected bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310, 3.159 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In multiple written statements of record and during the June 2011 Board hearing, the Veteran contended that his currently diagnosed tinnitus was intermittent and related to events during his active duty service, to include noise exposure and ear infections, or to his worsening service-connected bilateral hearing loss disability.  The Veteran asserts that his tinnitus began after separation but that he suffered ear infections during service.  He testified that he began experiencing tinnitus three to four years earlier and it caused intermittent ringing in his ears approximately once a month.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).

Service treatment records are void of any complaints or findings of tinnitus but showed complaints of ear aches and an isolated assertion of ringing in the ears as well as recurrent findings of otitis media in 1975.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Armor Recon Specialist.  

The Veteran denied tinnitus in May and June 2007 VA treatment records as well as a January 2008 VA examination report. 

In a September 2008 VA examination report, the Veteran was noted to be claiming tinnitus but did not complain of any functional effects of tinnitus.  The examiner further noted that acoustic trauma was conceded based on the Veteran's MOS.  The examiner then commented that the Veteran had an indeterminate history of tinnitus, detailing that recent onset tinnitus was not attributed to date or circumstance from service acoustic trauma.  The examiner later opined that the Veteran's current tinnitus was not due to or a result of noise exposure while in the service.  In the cited rationale, the examiner simply referenced the September 2005 Institute of Medicine report, Noise and Military Service Implications for Hearing Loss and Tinnitus, that denied evidence of delayed onset of tinnitus due to noise history as well as highlighted the Veteran's denials of tinnitus in June 2007 and July 2008. 

Additional VA treatment records showed denials of tinnitus in August 2010.  

In December 2011, the claim was remanded in order to obtain a medical examination with an opinion to address whether it was at least as likely as not that any tinnitus was related to service, or was caused or chronically worsened by any hearing loss disability.

In an April 2012 VA questionnaire on noise exposure, the Veteran reported military noise exposure to artillery, weapons, recreational noise, heavy equipment, loud music, explosives, and radar/radio noise.  He further reported civilian noise exposure to farming, loud music, chainsaws, and lawn equipment.  It was noted that he used hearing protection and had a medical history including ear infections, stroke, and high blood pressure. 

In a May 2012 VA examination report, the Veteran complained of recurrent tinnitus that began three or four months before his hearing test in September 2008.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In the cited rationale, the examiner noted that tinnitus related to noise exposure was known to have onset immediately following the damaging noise exposure (i.e. no delayed onset).  The examiner reiterated that the Veteran currently reported onset of tinnitus with no locus to military noise exposure found.  It was noted that conductive hearing loss overlays, such as seen with the Veteran, can make tinnitus more noticeable.  However, the conductive component to hearing loss had been noted consistently in all previous testing, including during an active ear infection prior to discharge from military service, while tinnitus had not been noted and was not claimed to have occurred until mid-2008.  The examiner concluded that tinnitus, like hearing loss, had many possible etiologies.  The examiner then opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure.

In November 2012, the claim was again remanded, as the May 2012 examiner did not provide an opinion as to whether the Veteran's tinnitus had been caused or aggravated by his service-connected bilateral hearing loss.

In an April 2013 VA medical opinion, the examiner noted that she "cannot determine whether tinnitus was aggravated by his service-connected bilateral hearing loss without resort to mere speculation".  In the cited rationale, it was indicated that tinnitus was not related to conductive hearing loss or ear infections, which were reported during service.  The examiner commented that tinnitus could be related to sensorineural hearing loss but that available evidence from service era did not include bone conduction thresholds.  Therefore, existence of sensorineural component during service era could be determined, in light of report of ear infections and presence of mild hearing loss across test frequencies, which was not a hearing loss configuration typical of solely sensorineural hearing loss related to noise exposure.

In February 2014, the claim was again remanded to obtain an addendum medical opinion.  The April 2013 VA medical opinion was determined to be inadequate, as the examiner did not provide a medical explanation for the premise that conductive hearing loss could not cause or aggravate tinnitus and did not provide an explanation for speculative conclusions included in the report.  The Board highlighted that the crux of the Veteran's claim was that his service-connected bilateral hearing loss, to include the sensorineural component of such, caused or aggravated his tinnitus after his separation from service.  The AOJ was instructed to obtain a VA medical opinion concerning whether it was at least as likely as not that the Veteran's tinnitus was caused by or aggravated by his service-connected bilateral hearing loss, to include the conductive or sensorineural component of such.

In an August 2014 VA medical opinion, after reviewing the record, the examiner opined that bilateral tinnitus was less than likely as not (less than a 50 percent probability) caused by or a result of military service from 1973 to 1975.  In the cited rationale, the examiner indicated that there was no service evidence of tinnitus, no specific military service period nexus for tinnitus, and no tinnitus noted until 2013.  The examiner also opined that bilateral tinnitus was less than likely as not (less than a 50 percent probability) permanently aggravated by the Veteran's service-connected bilateral hearing loss, to include the conductive or sensorineural component of such.  In the cited rationale, the examiner again highlighted that there was no service evidence of tinnitus, no specific military service period nexus for tinnitus, and no tinnitus noted until 2013.  It was noted that the Veteran's currently reported tinnitus onset in mid-2008, a few months before his VA hearing test in September 2008.  The examiner commented that review of medical records reflected that the Veteran denied having tinnitus in two exams prior to that September 2008 assessment and denied tinnitus during an August 2010 assessment.  The examiner then noted that tinnitus related to noise exposure was known to have onset immediately following the damaging noise exposure (i.e. no delayed onset).  Citing to medical treatise evidence, the examiner indicated that tinnitus had multiple etiologies, including hearing loss, loud noise, medicines, and other health problems.

The Board notes that the August 2014 VA medical opinion was inadequate, as it failed to address the clearly requested opinion in the February 2014 Board remand instructions as to whether tinnitus was caused by his service-connected bilateral hearing loss, to include the conductive or sensorineural component of such.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  In addition, the opinion was predicated, at least in part, on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  The examiner repeatedly stated that tinnitus was not noted until 2013, which was clearly inaccurate.

In view of the totality of the evidence, including the Veteran's documented in-service MOS, his conceded in-service noise exposure, the current findings of tinnitus, his service-connected bilateral hearing loss, the diminished probative value and rampant inadequacy of the VA examination reports and medical opinions discussed in detail above, the language from The MERCK Manual, and the credible lay assertions of record, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his service-connected bilateral hearing loss.  In fact, VA examiners acknowledged that tinnitus had multiple etiologies, including bilateral hearing loss.  Thus, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

A review of the record reveals that further development is warranted for the matters of entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to TDIU currently on appeal.

As an initial matter, in a September 2014 substantive appeal, the Veteran checked the box indicating that he desired a videoconference hearing before the Board at the RO.  In a September 2014 statement, the Veteran's former attorney (now revoked) reiterated that the Veteran would like to have his case heard by the Board by way of a live videoconference hearing.  Parenthetically, the Board notes that the undersigned has already held a Board hearing in June 2011 for the matters of entitlement to service connection for tinnitus and entitlement to an initial compensable evaluation for bilateral hearing loss but not for the matter of entitlement to TDIU also now on appeal. 

The AOJ must now schedule the Veteran for a hearing, pursuant to his outstanding requests, for the matter of entitlement to TDIU.  Since such hearings are scheduled by the AOJ, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulations, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700.

In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning an increased evaluation for service-connected bilateral hearing loss to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Evidence of record also reflects that the Veteran sought VA medical treatment for his service-connected disabilities from the Bay Pines VA Health Care System.  As evidence of record only includes treatment records dated up to November 2014 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, as discussed in the Introduction, the Veteran was previously represented by Kenneth L. LaVan, but that attorney has revoked his power of attorney.  On remand, the AOJ should ask the Veteran whether he wishes to name a new representative.  If the Veteran wishes to appoint another representative, appropriate documentation, specifically a VA Form 21-22 or 21-22a, should be associated with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  The AOJ must inquire as to whether the Veteran wishes to name a new representative.  If so, appropriate documentation, specifically a VA Form 21-22 or 21-22a, should be associated with the electronic claims file.  Regardless of his response, the AOJ must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Bay Pines VA Health Care System from November 2014 to the present.    

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AOJ must schedule the Veteran for a videoconference hearing before the Board at the AOJ, pursuant to his requests, at the earliest available opportunity for the matter on entitlement to TDIU.  The AOJ must notify the Veteran of the date and time of the hearing, and must associate a copy of such notice with the evidence of record.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


